DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 32 is objected to because of the following informalities:  the abbreviation “EVA” is used in this claim to indicate a required ingredient but the complete name used in conjunction with this abbreviation is not spelled out the first time it is used in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 29 – 34 and 36 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Patel (Pharmaceutical Congress of the Americas, March 2001).
Patel discloses an implant about 2.0 mm in diameter and 2.6 cm long comprised of 25% buprenorphine HCl and 75% of an ethylene vinyl acetate copolymer (EVA) containing 33% vinyl acetate (Methods, ¶ 1). Two implants, reading on a device comprised of a multiplicity of individual implant devices, were implanted in the dorsal (back) region of canine test subjects (Methods, ¶ 2) which reads on subcutaneously administering, and resulted in peak plasma concentrations in dogs of 3 – 18.4 ng/ml (abstract) and as can be seen in Figure 3, decreased over time and was below 1 ng/ml at the last time points reported with a terminal half-life of 2 – 3 months (col 3, top ¶) and thus would release over a sustained period of at least about 3 month. A total release rate of approximate 1 mg/day was seen from the two implants (Figure 1). The patient population of the instant claims is any subject and therefore the implantation of the implants in the subject will result in the treatment of pain in such a subject.
Claim 36 recites that the drug is released through pores that open to the surface and the prior art is silent as the structural details of the implant. However, just as in Example 1 at ¶ [0051] of the PGPub of the instant application, the implants of Patel are made by an extrusion process (methods, ¶ 1). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. Given that the same process as in the instant application was used to produce the implants in Patel, the burden is shifted to Applicants to demonstrate that the prior art does not have the features relied upon of drug release occurring through pores than open to the surface.
The kit with instructions for use of the implant in claim 36 does not link the written indicia to the functionally related to the substrate or even require a written indica as instructions for use could be provided orally. See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate" (see MPEP 2112.01). Therefore, the prior arts failure to explicitly describe instructions for use does not patentably distinguish claim 36 over the prior art.
Alternatively, printed material provided in combination with the disclosed implant is not disclosed.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to provide printed material with the implants disclosed by Patel.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such printed material can provide identifying information as to what the product is. There is no evidence of a functional relationship between the contents of the printed matter and the implant and therefore the contents of the printed matter do not patentably distinguish the instant claims. It also would have been obvious to optimize the time frame over which the buprenorphine is released to allow for delivery of an efficacious dose for a period of time that minimized the times the subject must return for additional dosing if further treatment is required.

	Claim Rejections - 35 USC § 103	

Claims 29 – 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (Pharmaceutical Congress of the Americas, March 2001) further in view of Reder et al. (US 5,968,547).
Patel is discussed above.
The use of buprenorphine to treat pain in a subject in need thereof is not disclosed.
Reder et al. discloses a method of treating pain in humans by administration of buprenorphine to achieve a maximum plasma concentration from about 20 pg/mL to about 1052 pg/mL (0.02 – 1.052 ng/mL) such that patients experience analgesia throughout the at least 5 day administration period (whole document, e.g., abstract). A maintained mean plasma concentration of, for example, about 19 to about 850 pg/mL is disclosed as concentrations that effectively treat pain (col 3, ln 30 - 55).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer buprenorphine using the buprenorphine-EVA implant of Patel et al. to treat pain in a human in need of treatment.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Patel et al. discloses buprenorphine-EVA implants can provided buprenorphine in a sustained release manner of a long time course at levels at or above those that provide an analgesia-inducing effective amount of buprenorphine as disclosed by Reder et al. for at least 2 – 3 months and that devices that result in such blood plasma concentration release buprenorphine in amounts of at least 0.1 mg/day 
	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29 – 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 7,736,665 optionally in view of Reder et al. (US 5,968,547). The claims of US’665 recite a method of treating opiate addiction in a human in need thereof by subcutaneously administering at least one implantable device as claimed that comprises buprenorphine and ethylene vinyl acetate through pores that open to the surface of the device and provides a steady state plasma buprenorphine level for at least about 3 months (claim 1). The implant can comprise 10% - 85% buprenorphine (claim 3). While the total daily of release is not claimed, a plasma level of about 0.1 ng/mL to about 1 ng/mL is claimed (claim 1). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Therefore the burden is shifted to Applicant to demonstrate that the implantable devices of US’665 that appear identical to those currently claimed do not have the features relied upon.
While the presence of instructions for use as required by claims 36 are not claimed, there is no functional link to the product so the presence of instructions does not patentably distinguish the instant claims and as discussed above it would have been obvious to the person of ordinary skill to include instructions for use with the implant.
Administration of the implant to treat pain in a subject in need thereof is not particularly claimed.
Reder et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer buprenorphine using the buprenorphine-EVA implant of US’665 to treat pain in a subject in need of such treatment.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Reder et al. discloses that plasma levels such as those claimed by US’665 are also effective for the treatment of pain.

Claims 29 – 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 9 - 17 of U.S. Patent No. 10,111,830 in view of Reder et al. (US 5,968,547). The claims of US’830 recite implants and a method of delivering the pharmaceutical substance in the first layer of the implant device after subcutaneous implantation of the device (claims 1 and 15). The device includes a first layer with the first-layer pharmaceutical substance and ethylene vinyl acetate that is released through pores open to the surface of the device (claim 1). The first layer pharmaceutical substance can be buprenorphine present in an amount of about 10 – 85% (claim 14). The device can provide an approximately or essentially constant concentration of the pharmaceutical substance in the blood for about 3 months to about 24 months (claim 17).
The total daily of release is not claimed but the structure of the implants is the same as required by the instant claims. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Therefore the burden is shifted to Applicant to demonstrate that the implantable devices of US’665 that appear identical to those currently claimed do not have the features relied upon.
While the presence of instructions for use as required by claims 36 are not claimed, there is no functional link to the product so the presence of instructions does not patentably distinguish the instant claims and as discussed above it would have been obvious to the person of ordinary skill to include instructions for use with the implant.
Administration of the implant to treat pain in a subject in need thereof is not particularly claimed.
Reder et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer buprenorphine using a buprenorphine-EVA implant of US’830 to treat pain in a subject in need of such treatment.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Reder et al. that the pharmaceutical substance buprenorphine present in the implants of US’830 can be used for the treatment of pain.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618